DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants amendments and remarks filed 4/28/22. Claims 39-47, 49, 50 and 60-64 are pending. Claim 64 was newly added. Claims 42, 43, 44, 47, 49 and 60-62 are withdrawn. Claims 39, 40, 41, 45, 46, 50, 63 and 64 are examined.
3. The declaration filed under 37 C.F.R § 1.132 has been fully considered.
Claim Rejections - 35 USC § 112 (maintained)
4. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


4a. Claims 39-41, 45, 50, 63 and 64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Applicants submits the Bethell Declaration in support of possession of polypeptides that fall within the recited genus by inventors of the present application. It is asserted that in the Bethell Declaration that inventors at Stipe Therapeutics, have in their possession, numerous polypeptides having at least 80% identity to SEQ ID NO: 1 or 5 of the present application, and polypeptides that comprise a fragment of said human pyrin-domain consisting of a consecutive sequence of 10-50 amino acids of SEQ ID NO:1 as recited in the presently amended claims (Bethell Declaration at para. 8). Dr. Bethell has declared that these polypeptides can be used in a method of treating a disorder associated with stimulator of interferon genes (STING) activity as recited in claim 39, or in a method of treating a disorder associated with insufficient STING activity as recited in claim 45.
 Dr. Bethell discussed WO 2019154901, which describes modified polypeptides 
derived from pyrin-domain of IFI16 (Bethell Declaration at para. 9). He explains that SEQ ID NO: 6 of WO 2019154901 is the same as SEQ ID NO: 5 of the present application, which is comprised within SEQ ID NO: 1 of the present application. Dr. Bethell explained that polypeptides of WO 2019154901 having 1 mutation relative to SEQ ID NO: 6 of WO 2019154901, and that therefore have 95% identity to SEQ ID Nos: 1 and 5 of the present application induce IFN and CXCL10 production in response to DNA treatment, which induction is an indication that the polypeptides upregulate STING activity, and can be used in methods of treating a disorder Reply to Office Action of October 29, 2021associated with insufficient STING activity, as recited in the presently amended claims. In para.10 of the Bethel Declaration, Dr. Bethel explained that this finding is supported by data showing that polypeptides with one mutation relative to SEQ ID NO: 6 of WO 2019154901 have similar secondary structure as measured by circular dichroism as that of SEQ ID NO: 6 of WO 2019154901. 
Dr. Bethel further explained that "WO 2019154901 shows that Stipe peptide 107 having three mutations relative to SEQ ID NO: 6, and therefore having 85% identity to SEQ ID NOs: 1 and 5 of the present application shows enhanced STING binding activity/IFN production (Figure 6 of WO 2019154901) and ability to inhibit virus titers (Figure 11 of WO 2019154901)." Thus, according to para. 9-11 of the Bethel Declaration, the inventors are in possession of polypeptides having 85% and 95% identity to SEQ ID NO: 1 or 5 of the present application that can be used in the methods as recited by the presently amended claims. Some of these polypeptides also comprise a fragment of said human pyrin-domain consisting of a consecutive sequence of 10-50 amino acids, of SEQ ID NO:1 as recited in the presently amended claims. 
Dr. Bethell in his Declaration also provided examples of other polypeptides in possession of the inventors that meet the limitations of the presently amended claims. In discussing Appendix II in para.12 of the Bethell Declaration, Dr. Bethel has stated that the polypeptides shown in Appendix II comprise a fragment of said human pyrin-domain consisting of a consecutive sequence of 10-50 amino acids of SEQ ID NO:1 as recited in the presently amended claims. Dr. Bethel also stated that the polypeptides also "have mutations covering the span of SEQ ID NO: 5 of the present application, all the way from the N terminus to the C terminus," and thus concluded that these polypeptides "represent well peptides having greater than 80% sequence identity to SEQ ID NO: 5 of the present application" (Bethell Declaration at para.12) 
Applicants arguments have been fully considered but are not found to be persuasive because the Bethell Declaration relied on WO 2019154901 published 15 August, 2019 which has a later priority compared to that of the instant invention. The WO document has a priority date of 08 February 2018 (18155771.1 EP) and 09 November 2018(18205478.3 EP). However, the instant invention enjoys an earlier priority date 09 August 2016 (70606) and 08 February 2017 (70079). “There is a presumption that an adequate written description of the claimed invention is present when the application is filed. In re Wertheim, 541 F.2d 257, 263, 191 USPQ 90, 97 (CCPA 1976)” (see MPEP 2163 1A).  Since, the document relied upon is later filed the Office maintains the written description rejection.

Claim Rejections - 35 USC § 112 (enablement-new)

4b.  Claims 39-41, 45, 46, 50, 63 and 64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 The factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: (1) the breadth of the claims; (2) the nature of the invention; (3) the state of the prior art; (4) the level of one of ordinary skill; (5) the level of predictability in the art; (6) the amount of direction provided by the inventor; (7) the existence of working examples; and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The claims are drawn to method of treating a disorder associated with stimulator of interferon genes (STING) activity comprising administering to an individual having cancer or an infection: a polypeptide comprising a pyrin-domain of IFN gamma-inducible factor 16 (IFI16) or a fragment thereof; or a polypeptide having at least 80% sequence identity with SEQ ID NO:1. Example 1, discloses using SEQ ID NO: 2 containing the Pyrin domain reconstituted IFI16 by viral transduction (p.59-62). Thus, the claims are broadly drawn to “treating” any type of cancer or any type of infection or any other disorder that might be considered associated with “insufficient stimulator of interferon genes” (STING) activity. 
However, the specification as filed is insufficient to predictably enable one of skill in the art to use the invention without undue experimentation. There is insufficient evidence of the invention with respect to the predictability and operability of the claimed invention. For example, there is no evidence in the disclosure to suggest that administration of any one of the claimed polypeptides would successfully treat a cancer or infection.  
The state of the art of peptide therapies is replete with many challenges. For example, Di (AAPS Journal, Vol. 17, No. 1, January 2015) teach (page 135) that it is often challenging for peptides to become successful drugs due to multiple absorption, distribution, metabolism, and excretion (ADME) issues such as low permeability, metabolic instability, short half-life, and limited residence time in tissues. Also, most peptides have low cell membrane permeability owing to high hydrogen bonding capacity and low lipophilicity. Moreover, regarding peptide delivery for treating cancer, the state of the art suggests that there must be a rational path to designing and testing effective T cell epitope-based vaccines for cancer. For example, Kumai et al. (Current Opinion Immunology, 2017, 47:57-63) teach that epitope selection is critical to develop effective T cell epitope-based vaccines. Potential epitopes from tumor antigens (TAg) that bind to an MHC molecule are predicted using computer-based algorithms and can be validated with binding assays. The presence of the peptide epitope on tumor cells can be assessed with mass spec sequencing of MHC eluted peptides. Epitope immunogenicity is established by in vitro T cell stimulation assays or in vivo by vaccinating HLA transgenic mice. Also, to enhance immunogenicity the amino acid sequence of epitope can be modified to increase MHC binding or enhance amphiphilicity.  The selection of appropriate adjuvants, costimulatory agonists and cytokines will determine the magnitude and duration of the T cell responses. (4) The mode of vaccine administration (injection route, boosters) and the possibility combining the vaccine with adjunct treatments are factors to consider for achieving effective antitumor responses. (see Figure 1, page 58). Since, there is inadequate guidance as to the nature of the invention; it is merely an invitation to the artisan to use the current invention as a starting point for further experimentation for treating a disorder associated with stimulator of interferon genes (STING) activity comprising administering to an individual having cancer or an infection: a polypeptide comprising a pyrin-domain of IFN gamma-inducible factor 16 (IFI16) or a fragment thereof; or a polypeptide having at least 80% sequence identity with SEQ ID NO:1. 
In addition, because there are no working examples provided describing treating a disorder associated with stimulator of interferon genes (STING) activity comprising administering to an individual having cancer or an infection: a polypeptide comprising a pyrin-domain of IFN gamma-inducible factor 16 (IFI16) or a fragment thereof; or a polypeptide having at least 80% sequence identity with SEQ ID NO:1, it would require an undue amount of experimentation to one of skill in the art to practice the claimed invention. The specification does not adequately teach how to effectively treat a disorder associated with stimulator of interferon genes (STING) activity comprising administering to an individual having cancer or an infection: a polypeptide comprising a pyrin-domain of IFN gamma-inducible factor 16 (IFI16) or a fragment thereof; or a polypeptide having at least 80% sequence identity with SEQ ID NO:1. The specification and prior art does not teach how to extrapolate data obtained from various in vitro observations with a polypeptide comprising a pyrin-domain of IFN gamma-inducible factor 16 (IFI16) or a fragment thereof; or a polypeptide having at least 80% sequence identity with SEQ ID NO:1.
Given the breadth of the claims and in light of the unpredictability of the art as determined by the lack of working examples, the level of skill of the artisan, and the lack of guidance provided in the instant specification and the prior art of record regarding which structural features are required in order to provide activity, the complex nature of the invention, the state of the prior art which establishes the unpredictability of the effects of the treating a disorder associated with stimulator of interferon genes (STING) activity comprising administering to an individual having cancer or an infection: a polypeptide comprising a pyrin-domain of IFN gamma-inducible factor 16 (IFI16) or a fragment thereof; or a polypeptide having at least 80% sequence identity with SEQ ID NO:1,  it would require undue experimentation for one of ordinary skill in the art to make and use the claimed invention for a to method for the treating a disorder associated with stimulator of interferon genes (STING) activity comprising administering to an individual having cancer or an infection: a polypeptide comprising a pyrin-domain of IFN gamma-inducible factor 16 (IFI16) or a fragment thereof; or a polypeptide having at least 80% sequence identity with SEQ ID NO:1. 

Specification
The disclosure is objected to because of the following informalities: Page 61 of the specification discloses several polynucleotide sequences that lack the requisite SEQ ID NOs.  
Appropriate correction is required.

Conclusion
	7. All claims are rejected.


Contact information
Application No.: 17/574,914 7 Docket No.: S2110.70000US00
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645         

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645